Citation Nr: 9923920	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel





INTRODUCTION

The veteran had active service from February 3, 1943 to May 
5, 1943.  This appeal arises from a January 1996 rating 
decision of the New York, New York Regional Office (RO), 
which denied the veteran's claim for entitlement to service 
connection for a back disorder.  

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  The 
Board notes that the veteran's claim for entitlement to a 
waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $1,189, which was the subject of a 
separate remand in March 1998, is no longer before the Board 
for appellate review, having been granted by the RO's 
Committee on Waivers and Compromises in February 1999.  


FINDINGS OF FACT

1.  The veteran's claim that he has a chronic back disorder 
that was incurred in military service is not accompanied by 
any medical evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
back disorder is not plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that no musculoskeletal defects 
pertaining to the back were noted on an induction physical 
examination in January 1943.  On hospital records dated in 
April 1943, the veteran was admitted with a complaint of back 
pain for seven years.  It was noted that when the veteran was 
picking apples in 1932 he fell from a tree and injured his 
back.  Afterward, he was in bed "laying around" for 18 
months.  He had been in constant discomfort and was not able 
to work for three years.  Since that time, he had had 
constant trouble with his lower back and was able to do only 
light work.  It was noted that the veteran had had a spinal 
puncture four days previous to his admission to the hospital 
after which he stayed in his quarters and then arrived at the 
hospital two days later.  An x-ray of the lumbosacral spine 
in April 1943 revealed that the S1 was incompletely 
sacralized with a small spur on its anterior superior border.  
The veteran was discharged from service on account of mental 
disabilities not at issue in this case, which were determined 
to have existed prior to induction.  

On an application for compensation or pension received in 
June 1974, the veteran reported that he had lower back pain 
as a result of an injury in March 1968.

In a report of accidental injury received in August 1974, the 
veteran reported that he injured his lower back at work in 
March 1968.

On an August 1974 VA examination at the Brooklyn VA Medical 
Center, the veteran reported that in March 1968 he injured 
his lower back on the job.  He complained that he still had 
severe pain in his lower back and that he was unable to climb 
stairs, stand for any length of time, or walk any distance.  
X-rays of the cervical spine revealed marked narrowing of the 
space between C5 and C6 with osteoarthritic spurring at the 
anterior margins of these vertebrae; these findings were 
compatible with discogenic disease.  X-rays of the 
lumbosacral spine revealed mild straightening of the normal 
lordotic curve and sacralization of the transverse process of 
L5 on the left side and incomplete sacralization on the right 
side.  The diagnoses were discogenic disease of the cervical 
region; sacralization of L5 on S1, complete on left side and 
incomplete on right side; and secondary radiculitis.  

In a March 1994 statement, the veteran claimed that he had a 
spinal tap while stationed at Fort Bragg, North Carolina in 
March 1943 and that he has had back problems ever since his 
discharge from service.  He indicated that he was treated at 
the VA Medical Center, "Ft. Hamilton", Brooklyn, New York 
when he was discharged in May 1943.  

On a November 1995 VA examination at the Albany VA Medical 
Center, the veteran reported that a spinal tap was 
erroneously performed on him in service after which he 
experienced back pain for a few weeks.  He indicated that he 
was discharged from service due to the persistent problem 
with his back and that he was told that he had lumbago, with 
an affected nerve in his back.  He reported a very disjointed 
history regarding his ongoing medical care.  He complained 
that his back was not good.  He had episodic falls and had 
difficulty in walking any kind of distance.  He reported that 
he has been on disability since 1968 when he had an accident 
on the job which caused him back discomfort.  It was noted 
that the veteran was incapable of providing any information 
regarding his back treatments after service.  On examination, 
the veteran walked slowly, with his balance seemingly 
somewhat restricted.  His straight leg raising was normal.  
His deep tendon reflexes were not elicited at the knee or 
ankle.  He ambulated with a slightly stooped posture and took 
short steps.  He was able to rise up on his toes and heels 
with difficulty.  He had forward flexion to 80 degrees.  His 
extension was possible to 10 degrees, and his right and left 
lateral flexion was to 30 degrees.  Sensation of the lower 
extremities was intact.  The impression was a history of a 
spinal tap being given inappropriately in 1943, with the 
veteran reporting subsequent ongoing back dysfunction.  The 
examiner noted the veteran's relatively preserved back 
motion.  He did not have reflexes at the patellar or Achilles 
areas, and his gait was slow.  His posture was stooped, and 
his balance was somewhat unsteady.  The results of 
lumbosacral spine x-rays were pending.  

X-rays of the lumbosacral spine taken in November 1995 
revealed no evidence of acute lumbar spine fractures or 
malalignments, mild to moderate diffuse hypertrophic 
degenerative changes seen throughout the lumbar spine 
associated with mild narrowing of the L4-5 and L5-S1 
intervertebral disc spaces, an approximately 8 mm. anterior 
subluxation of L4 on L5, and no significant interval changes 
compared to the examination of May 1994.  Copies of two 
previous x-rays were included in the record.  These consisted 
of a January 1982 x-ray report of the lumbosacral spine from 
the Brooklyn VA Medical Center revealing mild degenerative 
disease with mild spurring anteriorly, and a February 1988 x-
ray report of the chest from the Albany VA Medical Center 
revealing degenerative changes of the dorsal spine.  

In a January 1996 rating decision, the RO denied the 
veteran's claim for service connection on the basis that the 
evidence did not show that the veteran had injured his back 
in service, that he had a chronic back condition on 
separation from service, or that any current back condition 
was related to service.  In a statement received in September 
1996, the veteran expressed his disagreement with the RO's 
decision, claiming that the only reason he did not complete 
his full term of service was because of his back condition.  
He maintained that a spinal tap erroneously given to him in 
service definitely caused his back condition.  

In an October 1996 statement of the case, the RO indicated 
that the evidence showed that the veteran had a back 
condition prior to entry into service.  The RO denied the 
veteran's claim for service connection on the basis that his 
pre-existing back condition was not aggravated by service.  

On his substantive appeal received in February 1997, the 
veteran contended that his back condition did not pre-exist 
service.  He did not know where the VA obtained this "false 
information".  He maintained that the cause of his back 
condition was a spinal tap that was erroneously performed in 
1943.  He stated that he was at sick bay to obtain glasses 
and that he had a spinal tap performed instead.  He claimed 
that he was perfectly healthy prior to the spinal tap.  He 
requested that any reasonable doubt be resolved in his favor.  

In March 1998, the Board remanded the case to the RO to 
obtain medical records of the veteran's treatment at the VA 
Medical Center in Brooklyn, New York dating from 1943, as 
referenced by the veteran in his March 1993 claim.  These 
records were requested by the RO in September and November 
1998.  In January 1999, the Brooklyn VA Medical Center 
responded that it was unable to locate any records for the 
veteran.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the Department 
of Veteran Affairs shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran contends that his current back 
disorder was caused by a spinal tap erroneously performed in 
service.  The service medical records indeed show that the 
veteran had a "spinal puncture" a few days prior to his 
hospitalization for complaints of back pain.  At that time, 
it was noted that the veteran had injured his back prior to 
service when he fell from a tree while picking apples in 
1932.  While in the hospital, x-rays revealed that the S1 was 
incompletely sacralized with a small spur on its anterior 
superior border.  The veteran was discharged from service a 
short while after his hospitalization, for a disability not 
at issue in this case.  There is no further reference to back 
complaints or a back disorder until 1974, over 30 years 
following service.  In 1974, the veteran complained of back 
pain as a result of a back injury while at work in 1968.  A 
January 1982 x-ray of the lumbosacral spine revealed mild 
degenerative disease with mild spurring anteriorly, and a 
November 1995 x-ray of the lumbosacral spine revealed mild to 
moderate diffuse hypertrophic degenerative changes associated 
with mild narrowing of the L4-5 and L5-S1 intervertebral disc 
spaces and an approximately 8 mm. anterior subluxation of L4 
on L5.  There is no medical evidence attributing the 
veteran's current diagnoses of a back disorder to his back 
complaints in service.  While one examiner in 1995 gave an 
impression of a spinal tap being given inappropriately in 
1943, this was clearly based only on the veteran's 
allegations.  As such, it is essentially a lay opinion 
without any further opinion from the examiner and thus does 
not constitute competent medical evidence for the purpose of 
determining whether a claim is well grounded.

In order to establish a well grounded claim, the veteran must 
show that his currently diagnosed back disorder was incurred 
in service.  The veteran maintains that he has had chronic 
back troubles ever since a spinal tap in service.  However, 
the veteran has not submitted any competent medical evidence 
showing that his current back disability is attributable to 
the inservice back complaints.  In fact, in 1974 the veteran 
attributed his back complaints to a back injury at work in 
1968.  Therefore, what is lacking in establishing a well 
grounded claim is competent medical evidence showing a 
relationship between service and the current diagnosis of a 
back disorder.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the instant claim is not well grounded as it lacks 
plausibility and must therefore be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

